DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments and Arguments filed on 03/24/2021 and Examiner-Initiated Interview held on 05/03/2021.
Claims 1-19 have been amended according to Amendments filed on 03/24/2021 in order to address the 35 U.S.C. § 103 rejection. Claim 6 has been additionally amended according to Examiner’s amendment agreed upon during Examiner –Initiated Interview held on 05/03/2021 in order to discuss amending independent claim 6 to recite more features already incorporated with independent claims 1 and 13.
Claims 1-19 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Johnny Ma on 03 May 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 6 and 7 are amended by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Johnny Ma on 05/03/2021. The Examiner's amendment includes amending claims 6 and 7 in order to recite more features already incorporated with independent claims 1 and 13.

The application has been amended as follows: 
IN THE CLAIMS:

Amend claim 6 as follows:
6.	(Currently Amended by Examiner’s Amendment) An information processing method, comprising:
sending, by circuitry of a first terminal, a sharing request to share electronic information with a second user of a second terminal to a back-end server, the sharing request identifying the second user associated with a first user, the electronic information being sent to the second terminal of the second user; and
receiving, by the circuitry of the first terminal, a virtual reward notification message from the back-end server, the virtual reward notification message being sent to the first terminal of the first user an asynchronous request that is received by the back-end server when the electronic information sent to the second terminal is used by the second user, the asynchronous request including (i) identification information for identifying the first user and (ii) indication information for performing a function based on the electronic information, the second user being determined to have performed the function based 
displaying the virtual reward notification message; and
displaying, by the circuitry of the first terminal, the virtual reward page that is sent by the back-end server in response to the link in the virtual reward notification message being selected by the first user, the virtual reward page being configured to display a virtual reward associated with the electronic information.

Amend claim 7 as follows:
7.	(Currently Amended by Examiner’s Amendment) The method according to claim 6, wherein the back-end server identifies the first user according to the identification information received when the electronic information is used by the second user, and sends the virtual reward notification message to the first terminal of the first user.



Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-19 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2007/0265921 to Rempe in view of U.S. Publication 2012/0316941 to Moshfeghi and in further view of U.S. Publication 2014/0180802 to Boal in a Non-Final Rejection filed on 01/22/2021. The claims are allowable over the 35 U.S.C. § 103(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 03/24/2021. The Applicant asserts “Regarding the rejection of Claim 1 under 35 U.S.C. § 103, it is respectfully submitted that Rempe, Moshfeghi, and Boal fail to disclose “sending, by the circuitry of the back-end server, a virtual reward notification message to the first terminal of the first user identified by the identification information in response to the received asynchronous request indicating that the electronic information sent to the second terminal is used by the second user.” as discussed during the interview. Accordingly, it is respectfully submitted that Claim 1 (and all associated dependent claims) patentably defines over Rempe, Moshfeghi, and Boal.”
Examiner would like to additionally note that according to the Examiner’s Amendment entered above, the independent claims recite “sending, by circuitry of a first terminal, a sharing request to share electronic information with a second user of a second terminal to a back-end server, the sharing request identifying the second user associated with a first user, the electronic information being sent to the second terminal of the second user; and receiving, by the circuitry of the first terminal, a virtual reward notification message from the back-end server, the virtual reward notification message being sent to the first terminal of the first user in response to an asynchronous request that is received by the back-end server when the electronic information sent to the second terminal is used by the second user, the asynchronous request including (i) identification information for identifying the first user and (ii) indication information for performing a function based on the electronic information, the second user being determined to have performed the function based on the indication information, and the virtual reward notification message being generated based on a virtual reward template stored in the back-end server and including a link to a virtual reward page.” Rempe, Moshfeghi, and Boal do not explicitly disclose the limitations of the invention; obtaining identification .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
May 5, 2021